Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142466 & (44)                                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices




  YVONNE WILLIAMS,
      Plaintiff-Appellee,
                                                                    SC: 142466
  v                                                                 CoA: 293061
                                                                    Wayne CC: 09-001387-NI
  SUBURGAN MOBILITY AUTHORITY
  FOR REGIONAL TRANSPORTATION,
       Defendant-Appellant.
  and

  JOHN DOE,
        Defendant.
  ________________________________

         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk